Citation Nr: 1446476	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.T.




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of this case now resides with the Los Angeles RO.

In July 2013 the Veteran and T.T. testified at a travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  

In July 2013, the Veteran submitted additional evidence that was not reviewed by the Agency of Original Jurisdiction (AOJ).  However, he waived AOJ consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The Veteran has raised the issues of entitlement to service connection for hearing loss disability, diabetes mellitus and left knee disability.  See claim (VA Form 21-526EZ) received in August 2014.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to service connection for a low back disability is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 1998 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that the evidence of record showed no permanent or chronic disability during service or chronic disability after discharge. 

2.  Unappealed September 2002 and October 2006 rating decisions declined to reopen the Veteran's claim of entitlement to service connection for a low back disability.
 
3.  Evidence received subsequent to the October 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The May 1998, September 2002 and October 2006 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

2.  Evidence received since the October 2006 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for a low back disability, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Claim to Reopen

A May 1998 rating decision denied service connection for a low back disability (characterized as low back pains).  The RO essentially concluded that the evidence of record showed no permanent or chronic disability during service or chronic disability after discharge   The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The May 1998 rating decision thereby became final.

In unappealed September 2002 and October 2006 rating decisions, the RO determined that the Veteran had not submitted new and material evidence to reopen his claim.

Evidence received since the October 2006 rating decision includes July 2013 hearing testimony, wherein the Veteran and his friend T.T. stated (in pertinent part) that the Veteran's back problems have been ongoing since an initial injury in service.  T.T also reported that he lived with the Veteran for five years after service and has also helped to care for him for the past 10 to 15 years.  He stated that he has witnessed the Veteran's back problems during all of these times. The evidence also includes a July 2013 statement from Dr. D.P., which related the Veteran's current back problems to an injury in service.  See VBMS medical treatment record, non-government facility, marked received April 10, 2013.  After thoroughly reviewing the evidence associated with the claims file subsequent to the October 2006 rating decision, the Veteran's hearing testimony, and the statement from the Dr. D.P., taken together with the rest of the evidence of record, are found to constitute new and material evidence that is sufficient to reopen the previously denied claim for service connection for a low back disability.  The credibility of the Veteran's and his friend's assertions that the Veteran has suffered from a chronic low back disability since service is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  This evidence (the testimony and the July 2013 medical opinion) is certainly new.  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; and, to this extent only, the appeal is granted.


REMAND

A May 2013 letter from the Social Security Administration (SSA) shows that the Veteran is in receipt of SSA disability benefits.  See VBMS SSA/SSI letter marked received April 10, 2013.  Neither the award letter nor the medical records upon which the award was based have been associated with the claims file.  While an SSA decision is not controlling for purposes of VA adjudication, it is pertinent to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  Accordingly, on remand, the AOJ should attempt to obtain all available SSA records.

In addition, the Board finds that the medical opinions addressing the etiology of the Veteran's low back disability do not contain sufficient detail to decide the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The July 2013 opinion from Dr. D.P. does not discuss the service treatment records or any post-service treatment records, or indicate that the claims file was reviewed.  Moreover, the March 2013 VA examiner does not address the lay assertions of the Veteran and T.T. that the Veteran has experienced pain in his back since service, or address the (recently received) opinion from Dr. D.P.. The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, a new opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain from the SSA a copy of the Veteran's award of Social Security disability benefits and copies of the records upon which the award was based.

2.  Thereafter, obtain an opinion as to the etiology of the Veteran's low back disability from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file and determine whether the Veteran's low back disability was at least as likely as not (a 50 percent probability or greater) caused by his military service, to include complaints noted in January 1979. 

The VA medical professional should address the contentions raised by the Veteran and T.T. that the Veteran has had chronic back problems since service.

The VA medical professional should also address the July 2013 opinion from Dr. D.P. in the Veteran's favor.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  When the development has been completed, adjudicate the claim for service connection for a low back disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


